UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) TQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Paramount Gold and Silver Corp. (Exact name of registrant as specified in its charter) Delaware 0-51600 20-3690109 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 665 Anderson Street, Winnemucca, Nevada 89445 (Address of Principal Executive Office) (Zip Code) (775)625-3600 (Issuer’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by a check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to the filing requirements for the past 90 days.YesTNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filerT Non-accelerated filer¨ Smaller reporting company¨ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes ¨No T APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the Registrant has filed all documents and reports required to be filed by Section 12, 13, or 15 (d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes ¨ No ¨ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock as of the latest practicable date: 135,121,815 shares of Common Stock, $.001 par value as of February 2, 2010. i PARAMOUNT GOLD AND SILVER CORP. INDEX PART I. – FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 22 Item 3. Quantitative and Qualitative Disclosure About Market Risk 30 Item 4. Controls and Procedures 31 PART II. – OTHER INFORMATION 32 Item 1. Legal Proceedings 32 Item1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults upon senior securities 32 Item 4. Removed and Reserved 32 Item 5. Other information 32 Item 6. Exhibits 32 ii Index CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q for the quarterly period ended December 31, 2010 contains “forward-looking statements”. Generally, the words “believes”, “anticipates,” “may,” “will,” “should,” “expect,” “intend,” “estimate,” “continue,” and similar expressions or the negative thereof or comparable terminology are intended to identify forward-looking statements which include, but are not limited to, statements concerning the Company’s expectations regarding its working capital requirements, financing requirements, business prospects, and other statements of expectations, beliefs, future plans and strategies, anticipated events or trends, and similar expressions concerning matters that are not historical facts. Such statements are subject to certain risks and uncertainties, including the matters set forth in this Quarterly Report or other reports or documents the Company files with the Securities and Exchange Commission from time to time, which could cause actual results or outcomes to differ materially from those projected. These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These factors include, but are not limited to, economic, political and market conditions and fluctuations, government and industry regulation, interest rate risk, U.S. and global competition, and other factors. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Undue reliance should not be placed on these forward-looking statements which speak only as of the date hereof. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. For any forward-looking statements contained in any document, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. OTHER PERTINENT INFORMATION When used in this report, the terms "Paramount," the "Company," “we," "our," and "us" refers to Paramount Gold and Silver Corp., a Delaware corporation. iii Index PART I. – FINANCIAL INFORMATION Item 1.Financial Statements PARAMOUNT GOLD AND SILVER CORP. (An Exploration Stage Mining Company) Consolidated Financial Statements (Unaudited) Period ended December 31, 2010 and 2009 1 Index PARAMOUNT GOLD AND SILVER CORP. (An Exploration Stage Mining Company) Consolidated Balance Sheets As at December 31, 2010(Unaudited) and June 30, 2010 (Audited) (Expressed in United States dollars, unless otherwise stated) AsatDecember31, 2010(Unaudited) AsatJune30, 2010(Audited) Assets Current Assets Cash and cash equivalents $ $ Amounts receivable Equity conversion right (Note 12) Loan advance - Prepaid and deposits Prepaid insurance, current portion (Note 11) - Marketable sercurities - Long Term Assets Mineral properties (Note 7) Fixed assets (Note 8) Prepaid insurance, non current portion (Note 11) - Reclamation bond - $ $ Liabilities and Shareholder’s Equity Liabilities Current Liabilities Accounts payable $ $ Warrant Liability (Note 2) Long Term Liabilities Reclamation and Enviromental Obligation - - Shareholder’s Equity Capital stock (Note 5) Additional paid in capital Contributed surplus Deficit accumulated during the exploration stage ) ) Cumulative translation adjustment ) ) $ $ Commitments and Contingencies (Note 13), Subsequent Events (Note 15) The accompanying notes are an integral part of the consolidated financial statements 2 Index PARAMOUNT GOLD AND SILVER CORP. (An Exploration Stage Mining Company) Consolidated Statements of Operations (Unaudited) (Expressed in United States dollars, unless otherwise stated) ThreeMonth PeriodEnded December31, SixMonth PeriodEnded December31, ThreeMonth PeriodEnded December31, SixMonth PeriodEnded December31, Cumulative SinceInception March29,2005to toDecember31,2010 Revenue Interest Income $ $ $
